Citation Nr: 9903344	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The appellant had service in the Army Reserves, including In 
July 1983 and in June 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  By rating decision in March 1988, a claim by the 
appellant for entitlement to service connection for residuals 
of a neck injury was denied, and the appellant did not 
perfect an appeal from that determination.

2.  Evidence received subsequent to the March 1988 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for residuals of a neck injury.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision, which denied a claim by 
the appellant for entitlement to service connection for 
residuals of a neck injury, is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence received since the March 1988 rating 
decision, which denied entitlement to service connection for 
residuals of a neck injury, is not new and material, and the 
appellant's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has submitted new and material 
evidence which requires the VA to reopen his claim for 
entitlement to service connection for residuals of a neck 
injury.

As a preliminary matter, the Board notes that in March 1988 
the RO denied the appellant's claim for entitlement to 
service connection for residuals of a neck injury.  The March 
1988 denial of the appellant's claims became final, as 
outlined in 38 U.S.C.A. § 7105 (West 1991), when the 
appellant did not perfect an appeal of that decision within 
one year of being notified by a letter dated March 21, 1988, 
of the decision and of his appellate rights.  As such, the 
appellant's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claims can be 
considered.  New evidence will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In order to be "material," evidence 
must be probative as to each element which was a specified 
basis of the prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F.3d (Fed.Cir. 
1998).

At the time of the March 1988 rating decision, the evidence 
of record included the appellant's October 1980 and September 
1984 service (reserve) physical examinations, service 
personnel records, statements from the appellant, statements 
from the appellant's coworker, and private medical records 
relating primarily to the appellant's neck and cervical 
spine.

Evidence submitted since the appellant's claim was disallowed 
in March 1988 include statements from the appellant which 
basically reflect his contention that he injured his neck 
after falling while taking a physical fitness test during his 
reserve service in San Antonio, Texas.

Additionally, service medical records dated in June 1993 and 
July 1993 reveal that the appellant made complaints of neck 
and ankle pain after engaging in physical training.  In a 
June 1993 record, the appellant denied recent neck trauma, 
and in a July 1993 record, the appellant claimed a history of 
neck pain since 1982.  The appellant was assessed with 
cervical spine degenerative joint disease.  Records from 
March 1994 to February 1996 reflect ongoing complaints and 
treatment for neck pain.

The appellant testified at a February 1997 RO hearing.  He 
indicated that he suffered an injury to his neck during 
physical training while on active duty for training from July 
1983 to August 1983.  He stated that following his injury he 
was seen by a physician and had X-rays taken.  The appellant 
remarked that he later exacerbated his injury by playing 
racquetball.  He testified that he injured his ankle and 
experienced some neck pain in a training accident in 1993.  
He indicated that at the time of his September 1984 regular 
physical examination, he felt that his neck was improving and 
getting better.  

A letter dated in May 1997 from a service commander of 
medical services reflects that the appellant was entitled to 
receive medical treatment for his line of duty cervical 
sprain and ankle sprain injuries sustained in June 1993.

The basis of the denial in the March 1988 rating decision was 
that there was no medical evidence substantiating that an 
injury was incurred during the appellant's reserve training.  
Further, there was no medical evidence demonstrating that any 
neck problem experienced by the appellant was related to any 
incident of his reserve service.

In his newly received statements and hearing testimony, the 
appellant is essentially contending that he suffers from a 
neck injury that is related to a fall that he suffered during 
reserve training in 1983.  However, with respect to the 
appellant's statements, it is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1995).  In other words, the appellant's lay 
assertion that his current problems with his neck are related 
to an injury he suffered in 1983, alone, are insufficient to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Looking to the medical records submitted by the appellant, 
the Board is unable to find that they reveal any "material" 
information as to the question of whether his current neck 
problems are the result of the injury he sustained during his 
reserve service.  While the new materials do confirm that the 
appellant suffers from a current neck disability, the newly 
received evidence does not show that his current neck 
problems are related to an injury during his reserve service.

The Board observes that the appellant indicated during his 
February 1997 RO hearing that he could find no copies of 
medical records or X-rays relating to the neck injury he 
suffered and sought treatment for during his reserve training 
in 1983.  The file also reveals that the RO has attempted to 
obtain these records.  Although the records, if found, may 
prove helpful to the appellant, the Board notes that on his 
September 1984 regular physical examination the appellant's 
spine was evaluated as normal.

The appellant and his representative have also claimed that 
the appellant aggravated his neck in a training incident in 
1993.  Records from that time period do reflect complaints of 
neck pain, though the reports denied any recent neck trauma.  
However, the appellant has not submitted any competent 
medical evidence that his neck disability underwent a 
permanent increase in severity due to his reserve service.  
See 38 C.F.R. § 3.306.; Espiritu.

The Board recognizes the appellant's claim that he suffers 
from a neck disability as a result of an accident during his 
reserve service.  However, what was missing at the time of 
the March 1988 rating decision, and what continues to be 
missing, is competent medical evidence which shows a link 
between his current neck problems and his reserve service.

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the March 1988 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156 (1998), 
and provides no basis to reopen the appellant's claim for 
entitlement to service connection for residuals of a neck 
injury.  See 38 U.S.C.A. § 5108 (West 1991).


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for residuals of a neck 
injury, service connection for residuals of a neck injury 
remains denied.



		
	WAYNE M. BRAEUER 	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

